In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 16-1671V
                                    Filed: September 13, 2017
                                        Not for Publication


*************************************
HELENE FROST,                                 *
                                              *
               Petitioner,                    *       Damages decision based on
                                              *       proffer; Guillain-Barré syndrome
 v.                                           *       (“GBS”); influenza (“flu”) vaccine
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Lynn E. Ricciardella, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES 1

        On December 20, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging that she suffered Guillain-Barré
syndrome (“GBS”) as a result of the influenza (“flu”) vaccination she received on November 18,
2015. Respondent stated in his Rule 4(c) Report filed on July 7, 2017 that he does not contest
entitlement in this case.



1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On September 13, 2017, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the
record as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards a lump sum
payment of $75,000.00, representing all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for $75,000.00
made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 13, 2017                                       /s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
______________________________________
                                       )
HELENE FROST,                          )
                                       )
                  Petitioner,          )
                                       )
      v.                               ) No. 16-1671V
                                       ) Special Master Millman
SECRETARY OF HEALTH AND HUMAN ) ECF
SERVICES,                              )
                                       )
                  Respondent.          )
______________________________________ )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.       Compensation for Vaccine Injury-Related Items:

          Respondent proffers that, based on the evidence of record, petitioner, Helene Frost,

should be awarded $75,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.      Form of the Award:

          The parties recommend that the compensation provided to Helene Frost should be made

in a lump sum payment as described below, and request that the special master’s decision and the

Court’s judgment award the following:1

             A lump sum payment of $75,000.00 in the form of a check payable to petitioner,
             Helene Frost. This amount accounts for all elements of compensation under 42
             U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                            Respectfully submitted,

                            CHAD A. READLER
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            HEATHER L. PEARLMAN
                            Assistant Director
                            Torts Branch, Civil Division

                            /s/ Lynn E. Ricciardella
                            LYNN E. RICCIARDELLA
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel.: (202) 616-4356

Dated: September 13, 2017